               IN THE UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF ALABAMA


In re:                                                              CASE NO. 20-11304
CONTINENTAL CINEMA CORPORATION,
       Debtor(s)                                                    CHAPTER 7


PURSUANT TO LOCAL RULE 4001-1, THIS MOTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE GRANTED UNLESS A PARTY IN INTEREST FILES A RESPONSE
WITHIN 21 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE
MOVING PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE
CLERK ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S.
BANKRUPTCY COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

                            MOTION FOR RELIEF FROM STAY

       Comes now Troy Bank and Trust Company, a banking corporation, (“TB&T”) as a
secured creditor in the above-captioned bankruptcy and moves for this Honorable Court to enter
an order lifting the automatic stay with respect to TB&T and as grounds in support of said
motion states as follows:
                            COUNT I – PIKE COUNTY PROPERTY
       1.      On or about November 29, 2019, TB&T made a loan to Continental Cinema
Corporation, Jeffry G. Taylor, and Chase A. Taylor, which is evidenced by a Commercial
Promissory Note (“Note”). A copy of the Note is attached hereto as Exhibit A. Said loan is
secured by the following Mortgages which place liens on the said real estate situated in Pike
County, Alabama:
               A.     A Commercial Real Estate Mortgage from Continental Cinema
Corporation, an Alabama Corporation, to Troy Bank and Trust Company dated May 29, 2008,
and attached hereto as Exhibit B. Said mortgage was subsequently corrected by a Correction
Mortgage which is attached hereto as Exhibit C.
               B.     A Commercial Real Estate Mortgage from Continental Cinema
Corporation, an Alabama Corporation, to Troy Bank and Trust Company dated December 27,
2010, and attached hereto as Exhibit D.




  Case 20-11304       Doc 7     Filed 02/03/21 Entered 02/03/21 13:22:04           Desc Main
                                   Document    Page 1 of 4
                C.       A Commercial Real Estate Mortgage from Continental Cinema
Corporation, an Alabama Corporation, to Troy Bank and Trust Company dated November 15,
2011, and attached hereto as Exhibit E.
                D.       A Commercial Real Estate Mortgage from Continental Cinema
Corporation, an Alabama Corporation, to Troy Bank and Trust Company dated September 30,
2015, and attached hereto as Exhibit F.
                E.       A Commercial Security Agreement from Continental Cinema Corporation,
Jeffry G. Taylor, and Chase A. Taylor dated November 29, 2019, and attached hereto as Exhibit
G.
                F.       A UCC Financing Statement from Continental Cinema Corporation filed
with the Alabama Secretary of State on October 12, 2020, and attached hereto as Exhibit H.


          2.    TB&T avers that the present balance outstanding under the Note which is secured
by the said collateral is $1,780,329.91 as of February 1, 2021, with per diem interest of
$223.602861666.
          3.    TB&T shows unto the Court that the subject real estate has no equity which
would benefit the estate of the Debtor and is in jeopardy of deterioration and declination in
value. TB&T needs for this Court to enter an Order granting its motion for relief so that it can
proceed with foreclosure, repossession and other remedies under state law and protect its security
interest in the collateral.


                         COUNT II – HOUSTON COUNTY PROPERTY
          4.    TB&T adopts and realleges Paragraphs 1 through 3 above as if fully set out
herein.
          5.    On or about September 30, 2015, TB&T made a loan to Continental Cinema
Corporation, which is evidenced by a Commercial Promissory Note (“Note”). A copy of the
Note is attached hereto as Exhibit I. Said loan is secured by a Real Estate Mortgage dated
August 24, 2004 from Continental Cinema Corporation to Troy Bank and Trust Company, and
attached hereto as Exhibit J and thereby placing a lien on the said real estate situated in Houston
County, Alabama.




     Case 20-11304       Doc 7   Filed 02/03/21 Entered 02/03/21 13:22:04            Desc Main
                                    Document    Page 2 of 4
          6.    A UCC Financing Statement from Continental Cinema Corporation filed with the
Alabama Secretary of State on October 12, 2020, and attached hereto as Exhibit K.
          7.    TB&T avers that the present balance outstanding under the Note which is secured
by said collateral is $349,830.07 as of February 1, 2021, with per diem interest of
$46.513013888.
          8.    TB&T shows unto the Court that the subject real estate has no equity which
would benefit the estate of the Debtor and is in jeopardy of deterioration and declination in
value. TB&T needs for this Court to enter an Order granting its motion for relief so that it can
proceed with foreclosure, repossession and other remedies under state law and protect its security
interest in the collateral.


                COUNT III – FIXTURES AND EQUIPMENT – PIKE COUNTY
          9.    TB&T adopts and realleges Paragraphs 1 through 8 above as if fully set out
herein.
          10.   On or about November 29, 2019, TB&T made a loan to Continental Cinema
Corporation, which is evidenced by a Commercial Promissory Note (“Note”). A copy of the
Note is attached hereto as Exhibit L. Said loan is secured by a Commercial Security Agreement
dated November 29, 2019 from Continental Cinema Corporation to Troy Bank and Trust
Company, and attached hereto as Exhibit M and thereby placing a lien on the said furniture,
fixtures, and equipment situated in PIke County, Alabama. Said loan is further secured by a
UCC Financing Statement filed with the Alabama Secretary of State on October 12, 2020 and
attached hereto as Exhibit N.
          11.   TB&T avers that the present balance outstanding under the Note which is secured
by said collateral is $27,601.04 as of February 3, 2021, with per diem interest of $4.151110277.
          12.   TB&T shows unto the Court that the subject real estate has no equity which
would benefit the estate of the Debtor and is in jeopardy of deterioration and declination in
value. TB&T needs for this Court to enter an Order granting its motion for relief so that it can
proceed with foreclosure, repossession and other remedies under state law and protect its security
interest in the collateral.




   Case 20-11304         Doc 7   Filed 02/03/21 Entered 02/03/21 13:22:04             Desc Main
                                    Document    Page 3 of 4
       WHEREFORE, THE PREMISES CONSIDERED, TB&T respectfully requests that this
Honorable Court enter an Order granting its motion and lifting the automatic stay so that it can
proceed with foreclosure and repossession under state law. An Affidavit in Support of Motion
for Relief from Stay from TB&T is further attached hereto and made a part hereof as Exhibit O.


                                                     /s/ Allen C. Jones
                                                     Allen C. Jones
                                                     Attorney for Troy Bank and Trust Company

202 W. Walnut Street
Troy, Alabama 36081
ajoneslaw@troycable.net
334-566-3605

                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing document was electronically filed
on February 3, 2021 using the United States Bankruptcy Court/Middle District of Alabama
electronic filing system which will send notification and a copy of such filing to the following:

J. Kaz Espy                                          William C. Carn, III
Attorney for Debtor                                  Bankruptcy Trustee
Espy, Metcalf & Espy, P.C.                           P. O. Box 8665
P. O. Drawer 6504                                    Dothan, Alabama 36304
Dothan, Alabama 36302                                wcarn@billcarn.com
lynnia@espymetcalf.com

                                                     /s/ Allen C. Jones




  Case 20-11304       Doc 7     Filed 02/03/21 Entered 02/03/21 13:22:04            Desc Main
                                   Document    Page 4 of 4
